Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a tire building drum, classified in B29D 30/24.
II. Claims 7-14, drawn to a method of building a tire, classified in B29D 30/30.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and material different process such as building a tire that does not include a down ply.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification and the search considerations for the method potentially would diverge significantly from those for the drum.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with June Rickey on May 27, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 2 and 3, the scope of the claimed angle is indefinite without indicating what direction it is measured relative to.  It will be assumed that this angle is relative to an e.g. axial direction but clarification is required.
	In claim 5, line 1, no antecedent has been established for “said center section segments”.
	In claim 6, no antecedent has been established for “the first half” or “the second half.”
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weaver et al. (US 2003/0168144).
	Weaver discloses a tire building drum including a center section (20) and shoulder sections (22, 24), the center section being radially expandable (by 240) and having sloped shoulders (best shown in figs. 24, 24A).  This anticipates claim 1.  As to claim 4, the center section includes two halves that are axially movable with respect to each other (e.g. compare figs. 24 and 25).  As to claim 5, one half of the drum can include the center deck segments (270) within which the second half slides.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2003/0168144).
	As to claims 2-3, Weaver does not numerically characterize the angle of the sloped shoulders but does illustrate a relatively small or shallow acute angle.  It would have been obvious to one having ordinary skill in the art to select an appropriate angle of the shoulders of the center drum to accommodate the particular tire materials applied and following the guidance provided by the figures, it would have been particularly obvious to provide a low acute angle consistent at least with the lower parts of the claimed ranges.
	As to claim 6, the drum halves are relatively interlocked at least by their common shaft mounting.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (US 2014/0048212) taken in view of Iwade (JP 2020-028979).
	Weaver discloses a tire building drum comprising a radially expandable center section (20) and shoulder sections (7, 9) but does not show sloped shoulders of the center section.
	Iwade teaches that it is known to provide tapered shoulders to the main/central part of a tire building drum to absorb the rubber volume of the bead apex so that the outer peripheral surface is then flat and the other rubber components such as a sidewall rubber can then be bonded with high accuracy to improve tire quality - e.g. note the abstract as well as the background art section of the translation.  Following this guidance, it would have been obvious to provide tapered or sloped shoulders to the center section of the drum of Weaver with an expectation of improving tire quality due to accommodating the bead apex and thereby providing a flat surface for improved bonding/application of additional components such as sidewalls.  A tire building drum as defined in claim 1 would therefore have been obvious.
	As to claims 2-3, it would have been obvious to one having ordinary skill in this art to determine an appropriate slope angle through routine optimization dictated by the dimensions of the particular bead apex to achieve the desired flat application surface, it being noted that Iwade indicates that the taper size/angle desirably should match the bead apex as otherwise, a non-flat application surface (Iwade fig. 10) results.  Further, as depicted, the angle (e.g. fig. 3) in Iwade is a relatively shallow acute angle and would appear well within the claimed ranges.  Further, although the angle itself is not numerically characterized by Iwade, it does describe a preferred thickness of the plates of 1.0mm - 1.5 mm and a preferred width W1 of the taper of 20-25 mm.  As there are 4 plates stacked in the fig. 3 embodiment, a range of angles can be calculated using these dimensions, these angles ranging from about 9.1° to about 16.7°, again overlapping both claimed ranges.   Slope angles as claimed therefore would have been obvious and provide only the expected and predictable results.  As to claims 4-6, the center section of Weaver includes two halves that are axially slidable within each other and would be interlocked in essentially the same manner as described in applicant’s disclosure due to the interengaging fingers - note figs. 5-6.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jones (US 4,614,562) is another example of a tire drum with sloped shoulders but is at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
June 15, 2022